           CASE 0:20-cv-02434-DSD-TNL Doc. 1 Filed 12/01/20 Page 1 of 21




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA



JON PARRY,                                   Case No.: 0:20-cv-02434

                     Plaintiff,
                                             COMPLAINT AND
v.                                           DEMAND FOR JURY TRIAL

EXPERIAN INFORMATION
SOLUTIONS, INC.; EQUIFAX                        1. FCRA, 15 U.S.C. §1681 et seq.
INFORMATION SERVICES, LLC; and
BANK OF THE WEST,

                     Defendants.




       NOW COMES Plaintiff Jon Parry (“Plaintiff”) by counsel, alleging violations of

the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681 et seq. against Defendant

Experian Information Solutions, Inc. (“Experian”), Defendant Equifax Information

Services, LLC (“Equifax”), and Defendant Bank of the West:

                                     INTRODUCTION

       1.      Plaintiff’s Complaint alleges violations of the Fair Credit Reporting Act

(“FCRA”), 15 U.S.C. § 1681 et seq. against Defendants Experian and Equifax, each a

consumer reporting agency, for reporting inaccurate information on Plaintiff’s credit

reports.
         CASE 0:20-cv-02434-DSD-TNL Doc. 1 Filed 12/01/20 Page 2 of 21




       2.     Plaintiff’s Complaint also alleges violations of the FCRA, against

Defendant Bank of the West for failing to conduct a reasonable reinvestigation after

receiving notice of Plaintiff’s dispute from Defendants Experian and Equifax.

                                JURISDICTION AND VENUE

       3.     This Court has federal question jurisdiction because this action arises out of

violations of federal law 28 U.S.C. §§ 1331. Jurisdiction is also proper pursuant to 15

U.S.C. 1681p (FCRA) (permitting actions to enforce liability in an appropriate United

States District Court).

       4.     Venue in the District of Minnesota is proper pursuant to 28 U.S.C. § 1391

because Defendants regularly transacts business within this District, is otherwise subject

to personal jurisdiction in this District, and a substantial part of the events giving rise to

the claims occurred in this District.

                                         PARTIES

       5.     Plaintiff Jon Parry is a natural person residing in the city of Inver Grove

Heights in Dakota County, Minnesota.

       6.     Plaintiff is a consumer as defined by the FCRA, 15 U.S.C. §1681a(c).

       7.     Defendant Experian is a credit reporting agency, as defined in 15 U.S.C. §

1681a(f)). Upon information and belief, Experian is regularly engaged in the business of

assembling, evaluating, and disbursing information concerning consumers for the

purpose of furnishing consumer reports, as defined in 15 U.S.C. 1681a(d), to third

parties. Experian’s principal place of business is located at 475 Anton Boulevard, Costa

Mesa, California 92626.
            CASE 0:20-cv-02434-DSD-TNL Doc. 1 Filed 12/01/20 Page 3 of 21




       8.       Defendant Equifax is a consumer reporting agency, as defined in 15 U.S.C.

§ 1681a(f). Upon information and belief, Equifax is regularly engaged in the business of

assembling, evaluating, and disbursing information concerning consumers in the form of

consumer reports, as defined in 15 U.S.C. § 1681a(d)), to third parties. Equifax’s

principal place of business is located at 1550 Peachtree Street NW, Atlanta, GA 30309.

Equifax can be served through its agent for service of process, Corporation Service

Company, located at 40 Technology Parkway South #300, Norcross, Georgia 30092.

       9.       Defendant Bank of the West is a financial institution engaged in the

business of giving credit and collecting debt. Bank of the West is also a furnisher, as

defined in 15 U.S.C. § 1681s-2. Upon information and belief, Bank of the West is

regularly engaged in the business of furnishing credit information to the credit reporting

agencies. Bank of the West’s principal place of business is located at 180 Montgomery

Street San Francisco, CA 94104. Bank of the West can be served through its agent for

service of process, CT Corporation System Inc. located at 1010 Dale Street North, Saint

Paul, Minnesota 55117.

       10.      Upon information and belief, Defendant Experian, Equifax, and non-party

TransUnion, (referenced together as “credit reporting agencies” or “CRAs”) disburse

consumer reports to third parties under contract for monetary compensation.

       11.      At all relevant times, Defendants Experian, Equifax, and Bank of the

West acted through duly authorized agents, employees, officers, members, directors,

heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives, and

insurers.
         CASE 0:20-cv-02434-DSD-TNL Doc. 1 Filed 12/01/20 Page 4 of 21




       12.    Any violation by Defendants was not in good faith, was knowing,

negligent, willful, and/or intentional, and Defendants did not maintain procedures

reasonably adapted to avoid any such violation.

                              FACTUAL ALLEGATIONS

       13.    Defendants Experian and Equifax report consumer information about

Plaintiff and other consumers through the sale of consumer reports (credit reports).

       14.    Defendants Experian and Equifax credit reports generally contain the

following information: (i) Header/Identifying Information: this section generally includes

the consumer’s name, current and prior addresses, date of birth, and phone numbers; (ii)

Tradeline Information: this section pertains to consumer credit history, and includes the

type of credit account, credit limit or loan amount, account balance, payment history, and

status; (iii) Public Record Information: this section typically includes public record

information, such as bankruptcy filings; and (iv) Credit Inquiries: this section lists every

entity that has accessed the consumer’s file through a “hard inquiry” (i.e., consumer-

initiated activities, such as applications for credit cards, to rent an apartment, to open a

deposit account, or for other services) or “soft inquiry” (i.e., user-initiated inquiries like

prescreening).

       15.    Defendants Experian and Equifax gain access to consumer information

from various sources, including furnishers who provide consumer information to

Defendants, and information Defendants independently source themselves or through

third party providers/vendors or repositories, including computerized reporting services

like PACER.
         CASE 0:20-cv-02434-DSD-TNL Doc. 1 Filed 12/01/20 Page 5 of 21




       16.    The information reported by Defendants Experian and Equifax contribute

to consumer creditworthiness, including their FICO Scores, which are calculated using

information contained in Defendants’ consumer credit reports.

       17.    The majority of financial services lenders (e.g., banks, creditors, lender)

rely upon credit reports, FICO Scores and other proprietary third-party algorithms –

“scoring” models – to interpret the information in a credit report.

       18.    These algorithms use variables or “attributes” derived from the credit report

to calculate a “credit score,” which ultimately determines consumer creditworthiness.

       19.    FICO Scores factor the following: Payment history (35%); Amount of debt

(30%); Length of credit history (15%); New credit (10%); and Credit mix (10%).

       20.    Payment history refers to whether a consumer has paid his or her bills in the

past, and whether these payments have been timely, late, or missed.

       21.    The more severe, recent, and frequent late payments are the greater the

harm to the FICO Score.

       22.    In factoring the severity of delinquent payments, a FICO Score considers

how late the payment continues to be, how much is owed, how recently this occurred, and

how many delinquent accounts exist. However, once a delinquent account has been

remedied the longer the account stays current the more a consumer’s FICO Score should

increase.

       23.    Defendants Experian and Equifax obtained and reported Plaintiff’s

consumer bankruptcy information in both the Public Records section of her consumer

credit report, as well as the individuals account tradelines.
         CASE 0:20-cv-02434-DSD-TNL Doc. 1 Filed 12/01/20 Page 6 of 21




       24.    Defendants had notice of Plaintiff’s bankruptcy discharge through

independent collection of consumer information as well as from information furnished by

tradeline furnishers. Defendants reported Plaintiff’s bankruptcy filing and/or discharge in

the public record section of their credit reports, as well as in the individual account

tradelines.

       25.    Defendants Experian and Equifax are well aware that the effect of a

discharge Order in a Chapter 7 Bankruptcy is to discharge all statutorily dischargeable

debts other than those that have been reaffirmed in a reaffirmation agreement or

successfully challenged in an adversary proceeding.

       26.    Information regarding whether a debt has been reaffirmed or successfully

challenged through an adversary proceeding is retrievable from the same sources

Defendants obtain the bankruptcy case information, as well as from information provided

to Defendant from furnishers of account/tradeline information.

       27.    Rather than following reasonable procedures to assure maximum possible

accuracy, Defendants report information regarding pre-bankruptcy debts even if that

information ignores or contradicts information already known by Defendants,

information provided by furnishers of account/tradeline information, and/or information

contained in public court records that Defendants have obtained through its independent

efforts, or could easily obtain through reasonably available public records.

       28.    Defendants are on continued notice of its inadequate post-bankruptcy

reporting procedures, including inaccurate balances, and account and payment statuses,
         CASE 0:20-cv-02434-DSD-TNL Doc. 1 Filed 12/01/20 Page 7 of 21




through the thousands of lawsuits and FTC and Consumer Financial Protection Bureau

complaints filed against it for its inaccurate reporting following a Chapter 7 discharge.

       29.     On or February 24, 2020, Plaintiff filed for a voluntary bankruptcy under

Chapter 7 of Title 11 of the Bankruptcy Code, in the United States Bankruptcy Court for

the Northern District of Minnesota (St. Paul), case number no. 20-30495.

       30.     There were no objections during Plaintiff’s Chapter 7 Bankruptcy, or

proceedings to declare any debt “nondischargeable” pursuant to 11 U.S.C. § 523 et seq.

There were also no requests for relief from the “automatic stay” codified at 11 U.S.C.

§362 et seq. while the Plaintiff’s Bankruptcy was pending to pursue the Plaintiff on any

personal liability for listed debts.

       31.     Plaintiff was discharged from his Chapter 7 bankruptcy on or about May

27, 2020.

       32.     Upon information and belief following Plaintiff’s Chapter 7 Bankruptcy,

Defendants prepared one or more credit reports concerning Plaintiff. Defendants reported

Plaintiff’s Chapter 7 Bankruptcy case information, including the case number, court,

filing date, and discharge.

       33.     Defendants also reported Plaintiff’s credit history, including names of

credit accounts, account numbers, account types, responsibility for the account (i.e.,

individual or joint accounts), the date the accounts were opened, status, and the date of

the last status update.

       34.     For accounts included in Plaintiff’s Chapter 7 Bankruptcy, Defendants are

generally required to report the status of these debts as discharged through bankruptcy,
           CASE 0:20-cv-02434-DSD-TNL Doc. 1 Filed 12/01/20 Page 8 of 21




unless the furnishers provide information showing that a debt was excludable from

discharge.

          35.   Nevertheless, Defendants continued to report inaccurate consumer

information on credit reports, instead of accurately reporting the status of pre-petition

debts as included in or discharged in Chapter 7 Bankruptcy with $0 balances.

          36.   Following Plaintiff’s bankruptcy discharge, Plaintiff obtained copies of his

Experian, Equifax, and non-party Trans Union credit reports to ensure his credit account

tradelines and bankruptcy were being reported accurately.

          37.   Upon review, Plaintiff discovered that Experian reported his Bank of the

West Account (“Bank of the West Account 1”), opened in August of 2019, as discharged

in bankruptcy, with a high balance of $9,253.

          38.   However, Experian reported the Bank of the West Account (“Bank of the

West Account 2”) in a separate second tradeline as of July 2020 on Plaintiff’s credit

report.

          39.   Plaintiff did not have two Bank of the West accounts.

          40.   Experian reported the Bank of the West Account 2 with a Status of

“Account charged off. $9,291 written off,” an owed Balance of $9,323, and a “CO” in

July 2020 of the payment history. Experian did not include any account status reflecting

Plaintiff’s bankruptcy.

          41.   “CO” means Charge Off.

          42.   The status of Charge Off in the credit reporting industry means that a debt

may still be owed, especially where as here, the tradelines do not include bankruptcy
        CASE 0:20-cv-02434-DSD-TNL Doc. 1 Filed 12/01/20 Page 9 of 21




coding such as included in and/or discharged in bankruptcy, or the tradeline indicates

there is a balance and/or past due balance owed on the account.

      43.     Experian’s reporting of the Bank of the West 2 Account was inaccurate.

      44.     Upon information and belief, the Bank of the West Account 1 and the Bank

of the West Account 2 (collectively the “Bank of the West Account”) actually refer to a

single account that Plaintiff opened in August 2019 and was discharged in his

bankruptcy.

      45.     Experian reported duplicates of the Bank of the West Account, one as a

charge off and one as discharged in bankruptcy.

      46.     Notably, the other national consumer reporting agencies, Defendant

Equifax and non-party Trans Union, did not report duplicate tradelines, or report charge-

offs with a balance and no accompanying bankruptcy coding such as included in and/or

discharged in bankruptcy.

      47.     Plaintiff also discovered that Equifax was reporting Bank of the West

Account, opened in August 2019, inaccurately.

      48.     Equifax reported the Bank of the West Account with a Status of “Over 120

Past Due”, an owed Balance of $9,253, a Past Due balance of $5,365, and a Scheduled

Payment Amount of $1,569, despite the account having been included in bankruptcy and

discharged on May 19, 2020.

      49.     In the Historical Account Information section, Equifax also reported that

Plaintiff owed $9,253 and $5,365 past due in July 2020, which was after Plaintiff’s

Chapter 7 discharge.
           CASE 0:20-cv-02434-DSD-TNL Doc. 1 Filed 12/01/20 Page 10 of 21




          50.   Defendants inaccurately reported this information, e.g., that Plaintiff owes

money on discharged Accounts, and also reports inaccurate statuses of these accounts,

thereby damaging his credit.

          51.   On or about September 15, 2020, Plaintiff sent a letter to Experian

disputing its inaccurate reporting of the Bank of the West 2 Account.

          52.   The letter specifically advised that Plaintiff never opened a second Bank of

the West Account and that the only Bank of the West Account he had ever opened had

was included in bankruptcy.

          53.   Upon information and belief, Experian, forwarded Plaintiff’s disputes to the

furnisher Bank of the West.

          54.   On or about October 22, 2020, Experian responded to Plaintiff’s dispute

letter.

          55.   Experian did not correct the inaccurate information.

          56.   Experian did not investigate Plaintiff’s dispute and merely forwarded an

automated dispute form to Bank of the West. Rather than perform an investigation based

on Plaintiff’s dispute, reasonably available public records, and information known by

Experian through Plaintiff’s reported payment history regarding on the Account,

Experian merely parroted information furnished by Bank of the West despite awareness

that the information was factually inaccurate and conflicted with information known by

Experian.

          57.   Bank of the West failed to conduct a reasonable investigation resulting in it

continuing to furnish inaccurate data to Experian.
           CASE 0:20-cv-02434-DSD-TNL Doc. 1 Filed 12/01/20 Page 11 of 21




          58.   Non-party TransUnion correctly reported a single Bank of the West

Account as discharged in bankruptcy with no balance owed.

          59.   Defendants inaccurately report the status of these debts, even though the

debts are in fact discharged, Plaintiff is no longer personally liable for the debts, and

Defendants have actual knowledge Plaintiff filed for and received a Chapter 7

Bankruptcy discharge.

          60.   As a result of Defendants’ conduct, Plaintiff has sustained actual damages

including but not limited to, embarrassment, anguish, and emotional and mental pain.

          61.   Defendants’ conduct exacerbated Plaintiff’s frustration during the already

stressful post-bankruptcy period by hindering Plaintiff’s ability to rebuild Plaintiff’s

credit.

          62.   Upon information and belief, had Defendant Equifax and Trans Union

accurately reported the Account as a positive account with a positive payment history,

Plaintiff’s credit score would have been better.

          63.   Upon information and belief, Plaintiff applied for and was denied a loan

from Capital One due to Defendants’ inaccurate reporting which was published to Capital

One in their review of Plaintiff’s application.

                                         COUNT I
                            Defendants Experian and Equifax
                    (Violations of the FCRA, 15 U.S.C. § 1681 et seq.)


          64.   Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.
        CASE 0:20-cv-02434-DSD-TNL Doc. 1 Filed 12/01/20 Page 12 of 21




       65.    The FCRA requires credit reporting agencies, like Experian and Equifax to

“follow reasonable procedures to assure maximum possible accuracy of the information

concerning the individual about whom the report relates.” 15 U.S.C. § 1681e(b).

       66.    Defendants violated 15 U.S.C. § 1681e(b) by failing to follow reasonable

procedures to assure maximum possible accuracy of the information included in

Plaintiff’s credit file/report, and by also failing to report accurate information when

placed on notice that the information Defendants are reporting is inaccurate, and/or

otherwise contradicted by information known by Defendants, reported to Defendants, or

reasonably available to Defendants.

       67.    Defendants knew or should have known of their obligations under the

FCRA, especially pertaining to discharged debts. These obligations are well established

by the plain language of the FCRA, in promulgations of the Federal Trade Commission,

well-established case law, and in prior cases involving Defendants from which

Defendants are on notice of their unreasonable procedures concerning the reporting of

discharged debts.

       68.    Upon information and belief, Defendants Experian and Equifax regularly

conduct voluntary public records searches with the intention of including bankruptcy

information on the credit reports it sells to other parties.

       69.    Upon information and belief, Defendants Experian and Equifax voluntarily

conducted public records searches and obtained information about Plaintiff’s bankruptcy

filing and bankruptcy discharge.
        CASE 0:20-cv-02434-DSD-TNL Doc. 1 Filed 12/01/20 Page 13 of 21




       70.    The diligence Defendants exercise in recording consumer bankruptcy

filings is not replicated in Defendants’ reporting of the effect of those orders upon certain

accounts, namely, the status of accounts that have been charged-off and sold or

transferred prior to the consumer’s bankruptcy.

       71.    Defendants reports the status of these accounts as “charged off” or “written

off” and includes the corresponding balance, and at times late or past due payment

statuses, even though these accounts are discharged in bankruptcy and there is no liability

or balance owed by Plaintiff.

       72.    Defendants are well aware that the effect of a discharge Order in a no asset

Chapter 7 Bankruptcy is to discharge all statutorily dischargeable debts other than those

that have been reaffirmed in a reaffirmation agreement or successfully challenged in an

adversary proceeding.

       73.    Defendants Experian and Equifax inaccurately reported Plaintiff’s

discharged Bank of the West Account as Charged Off, with an a Past Due and an owed

Balance. Defendants fail to accurately report that there is no liability for these debts and

that these debts were included in and/or discharged in bankruptcy.

       74.    Defendants negligently and/or willfully violated 15 U.S.C. § 1681e(b) by

failing to use reasonable procedures to assure maximum possible accuracy of information

pertaining to discharged debts that were charged off and sold or transferred prior to the

consumer’s bankruptcy.

       75.    Consequently,     Defendants    routinely   report   inaccurate,   incomplete,

outdated, and materially misleading information about Plaintiff, without verifying the
        CASE 0:20-cv-02434-DSD-TNL Doc. 1 Filed 12/01/20 Page 14 of 21




accuracy of this information, or updating this information as required by § 1681(e)(b)

when Defendants possess information inconsistent with the reported information, and

possess information establishing that the reported information is in fact inaccurate.

       76.    Defendants knew or should have known of its obligations under the FCRA,

especially pertaining to discharged debts. These obligations are well established by the

plain language of the FCRA, in promulgations of the Federal Trade Commission, well-

established case law, and in prior cases involving Defendants from which Defendants

were on notice of their unreasonable procedures.

       77.    Defendants have obtained or has available substantial written materials that

apprised Defendants of duties and obligations mandated by the FCRA, including where

consumers file for Chapter 7 Bankruptcy.

       78.    Despite knowledge of these legal obligations, Defendants acted willfully in

consciously breaching known duties and deprived Plaintiff of his rights under the FCRA.

       79.    Defendants violate 15 U.S.C. § 1681e(b) by failing to use reasonable

procedures to ensure maximum possible accuracy of Plaintiff’s consumer disclosure.

Defendants allow furnishers like Bank of the West to report tradelines that are

demonstrably inaccurate and outdated on the face of the Plaintiff’s consumer disclosure.

For instance, Defendants allows furnishers to report the status of debts arising prior to the

date of a consumer’s bankruptcy as charged-off, with a corresponding balance, and/or by

omitting information that the account was included in bankruptcy, even though the debt

arose prior to the date the consumer’s bankruptcy and was discharged.
        CASE 0:20-cv-02434-DSD-TNL Doc. 1 Filed 12/01/20 Page 15 of 21




       80.    Additionally, Defendant Experian reports itself or allows second/duplicate

tradelines to be reported containing the inaccuracies described herein.

       81.    Defendants possesses information from which they know the reported

information is inaccurate, as Defendants include the date the consumer filed bankruptcy,

whether the consumer obtained a bankruptcy discharge, as well as the date the inaccurate

tradeline account/debt arose or was otherwise opened by the consumer.

       82.    Alternatively, Defendants were negligent, entitling Plaintiff to recover

damages pursuant to 15 U.S.C. § 1681o.

       83.    Defendants’ inaccurate reporting damaged Plaintiff’s creditworthiness and

caused damages as described herein.

       84.    Defendants are a direct and proximate cause, as well as a substantial factor

in causing actual damages and harm to Plaintiff.

       85.    Consequently, Defendants are liable for actual and statutory damages,

punitive damages, attorneys’ fees, costs, as well as other such relief permitted by 15

U.S.C. § 1681 et seq.

       86.    Consequently, Defendants is liable for actual and statutory damages,

punitive damages, attorneys’ fees, costs, as well as other such relief permitted by 15

U.S.C. § 1681 et seq.

       87.    In addition to the foregoing, Defendant Experian additionally violated the

FCRA by failing to perform a reasonable reinvestigation of the disputed Bank of the

West account.
            CASE 0:20-cv-02434-DSD-TNL Doc. 1 Filed 12/01/20 Page 16 of 21




           88.   Even after Plaintiff notified Experian of the inaccurate information it

included in Plaintiff’s credit file, Experian continued to inaccurately report the discharged

Bank of the West Account as Charged Off, with a Past Due and owed Balance.

           89.   When a consumer disputes the accuracy or completion of information

included in a CRA’s credit file, the FCRA requires the agency to either conduct a

reasonable reinvestigation into the disputed information or delete the disputed

information from the consumer’s credit file within thirty (30) days of receiving notice of

the dispute. 15 U.S.C. § 1681i(a)(2)(A).

           90.   When conducting its reinvestigation of disputed information in a consumer

report, the credit reporting agency is required to “review and consider all relevant

information submitted by the consumer.”

           91.   Additionally, the CRA must notify the person who furnished the disputed

information of the consumer’s dispute within five business days of its receipt. When

notifying the furnisher of the consumer’s dispute, the CRA is to “include all relevant

information regarding the dispute that the agency received from the consumer.” 15

U.S.C. § 1681i(a)(2)(A).

           92.   Defendant Experian’s violations of 15 U.S.C. § 1681i include, but are not

limited to the following:

      i.         Failing to reasonably reinvestigate the inaccurate information Plaintiff

                 disputed.

     ii.         Failing to consider all relevant information while investigating Plaintiff’s

                 dispute.
            CASE 0:20-cv-02434-DSD-TNL Doc. 1 Filed 12/01/20 Page 17 of 21




    iii.         Failing to include all relevant information when notifying Bank of the West

                 of Plaintiff’s dispute.

           93.   Instead of reasonably reinvestigating Plaintiff’s dispute, Defendant

Experian “verified” the tradeline was accurate and continued to report the discharged

Account as Charged Off, with an a Past Due and owed Balance, even though Experian

independently knew that the Bank of the West debt was discharged and had a $0 balance.

           94.   Defendants’ acts, as described herein, were done willfully and knowingly.

           95.   As a result of the foregoing violations of the FCRA, Defendants are liable

to Plaintiff for actual damages, statutory damages, attorneys’ fees and costs, as described

herein and as allowable by law.

                                          COUNT II
                                Defendant Bank of the West
                      (Violations of the FCRA, 15 U.S.C. § 1681s-2(b))


           96.   Plaintiff incorporates by reference all the above paragraphs of this

Complaint as though fully stated herein.

           97.   The FCRA requires that furnishers of information like Bank of the

Westconduct an investigation with respect to disputed information, review all relevant

information, and report the results of the investigation to the credit reporting agency. If

the investigation reveals the information is incomplete or inaccurate, report those results

to all credit reporting agencies to which the furnisher has provided the inaccurate

information.
        CASE 0:20-cv-02434-DSD-TNL Doc. 1 Filed 12/01/20 Page 18 of 21




       98.    Bank of the West knew or should have known about its obligations under

the FCRA. These obligations are well established in the plain language of the FCRA, in

the promulgations of the Federal Trade Commission, and in well-established case law.

Bank of the West obtained or had available substantial written materials that apprised

them of its duties under the FCRA. Despite knowing these legal obligations, Bank of the

West acted consciously in breaching its known duties and deprived Plaintiff of his rights

under the FCRA.

       99.    Plaintiff disputed the Bank of the West tradeline through national CRA

Defendant Experian.

       100.   Thereafter, Experian forwarded Plaintiff’s dispute to Bank of the West,

notifying Bank of the West that Plaintiff was disputing the information it had furnished

about the Bank of the West Account.

       101.   Bank of the West received notice of Plaintiff’s dispute and failed to

reasonably investigate or otherwise take corrective measures despite possessing all

relevant knowledge regarding the dispute.

       102.   Bank of the West continues to furnish inaccurate information about

Plaintiff to all three CRAs, even though Bank of the West possessed all relevant

information about the Bank of the West Account and the inaccuracy that Plaintiff

disputed.

       103.   The inaccurate Bank of the West account materially and adversely affects

Plaintiff’s credit standing.
        CASE 0:20-cv-02434-DSD-TNL Doc. 1 Filed 12/01/20 Page 19 of 21




       104.   On at least one occasion within the past two years, by example only and

without limitations, Defendant Bank of the West violated 15 U.S.C. § 1681s-2(b)(1)(A)

by failing to fully and properly investigate Plaintiff’s dispute to Experian.

       105.   Bank of the West violated sections 15 U.S.C. §§ 1681n and 1681o of the

FCRA by engaging in willful and negligent noncompliance of 15 U.S.C. § 1681s-2(a),

(b), and engaging in conduct that violates 15 U.S.C. § 1681s-2(a), (b), including:

       a.     Willfully and negligently failing to conduct an investigation of Plaintiff’s

              dispute, despite possessing knowledge, information, and records to

              substantiate Plaintiff’s dispute;

       b.     Willfully and negligently failing to review all relevant information

              concerning Plaintiff’s dispute;

       c.     Willfully and negligently failing to report the results of investigations to the

              relevant consumer reporting agencies;

       d.     Willfully and negligently failing to report to the CRAs that the disputed

              information is indeed inaccurate;

       e.     Willfully and negligently failing to properly participate, investigate and

              comply with the reinvestigations that were conducted by any and all

              consumer reporting agencies concerning the inaccurate information

              disputed by Plaintiff;

       f.     Willfully and negligently continuing to furnish and disseminate inaccurate

              credit, account and other information concerning the Plaintiff to the
        CASE 0:20-cv-02434-DSD-TNL Doc. 1 Filed 12/01/20 Page 20 of 21




              consumer reporting agencies despite actual knowledge of the falsity of the

              reported information; and

       g.     Willfully and negligently failing to comply with the requirements for

              furnishers of information enumerated in 15 U.S.C. § 1681s-2(b).

       106.   Bank of the West unreasonably refused to take corrective measures

required by the FCRA to correct and/or update Plaintiff’s consumer information

furnished to the national consumer reporting agencies.

       107.   Bank of the West is a direct and proximate cause, as well as substantial

factors in causing damage and harm to Plaintiff.

       108.   Consequently, Bank of the West is liable to Plaintiff for the full amount of

statutory, actual and punitive damages, as described herein and as allowable by law.

Additionally, Plaintiff is entitled to Plaintiff’s attorneys’ fees and costs, as well as other

such relief permitted by 15 U.S.C. § 1681n and § 1681o.

                                 PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Jon Parry respectfully requests judgment be entered

against Defendants for the following:

       A.     Declaratory judgment that Defendants violated the FCRA;

       B.     Actual damages pursuant to 15 U.S.C. § 1681n(a)(1) or § 1681o(a)(1);

       C.     Statutory damages of $1,000.00 pursuant to 15 U.S.C. § 1681n(a)(1);

       D.     Punitive damages pursuant to 15 U.S.C. § 1681n(a)(2);

       E.     Costs and reasonable attorney’s fees pursuant to 15 U.S.C. §§ 1681n(a)(3)

              and 1681o(a)(2);
        CASE 0:20-cv-02434-DSD-TNL Doc. 1 Filed 12/01/20 Page 21 of 21




       F.      Awarding Plaintiff any pre-judgment and post-judgment interest as may be

               allowed under the law; and

       G.      Any other relief that this Court deems appropriate.

                                     JURY DEMAND

       Pursuant to Federal Rule of Civil Procedure 38, Plaintiff hereby demands a trial

by jury of all issues triable by jury.



       Respectfully submitted this 1st day of December, 2020.


                                            s/Jenna Dakroub
                                            Jenna Dakroub
                                            Bar Number: 0401650
                                            Attorney for Plaintiff, Jon Parry
                                            Price Law Group, APC
                                            8245 N. 85th Way
                                            Scottsdale, AZ 85258
                                            Telephone: (818) 600-5513
                                            Email: jenna@pricelawgroup.com
